Policy Transaction Invoice Producer: Customer: SamGoldenberg Alvin Mogil Agency, Inc. dba The Mogil Organization 116 E. 27th St. New York, NY 10016 (212)252-7100 Riverpark Funds Trust 156 West 56th Street 17th Floor New York, NY 10019 Branch Code: 912 Producer Number: 793061 Customer Number: 314967 Continental Insurance Company hereby submits the following Statement for Policy # 425215555 for Riverpark Funds Trust Policy Period: From 09/15/2010 to 09/15/2011. Policy Effective Date Gross Premium Commission 12.50% (MFB) Counter- Signature Fee Total Taxes Total Surcharges Amount Due 9/15/2010 * Please return a copy of this invoice with your payment due 30 days after Policy Effective Date to: Continental Casualty Company 23453 Network Place Chicago, IL 60673-1234 Please do not send this payment to any other CNA payment site. Any questions regarding your account please call CNA Financial Insurance Phone: (212) 440-2923 Fax:(312) 260-4592 This amount will also appear on the CNA monthly statement for this producer number. For All the Commitments You Makeâ 40 Wall Street, New York, NY10005 Declarations INVESTMENT COMPANY FIDELITY BOND CUSTOMER NUMBER DATE ISSUED 03/02/2011 POLICY NUMBER COVERAGE IS PROVIDED BY PRODUCER NO. Continental Insurance Company (herein called ‘Underwriter’) NAMED INSURED AND ADDRESS PRODUCER Item 1. Riverpark Funds Trust(herein called ‘Insured’) 156 West 56th Street 17th Floor New York, NY10019 Alvin Mogil Agency, Inc. dba The Mogil Organization Sam Goldenberg 116 E. 27thSt. New York, NY10016 Item 2.
